Title: Dumas to the American Commissioners, 1[-3] January 1779: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, January 1[-3], 1779, in French: Our friend has no doubts that an important person [the stadholder] has been greatly influenced by Sir Joseph Yorke and has made secret arrangements with his cousin [King George III]. The French ambassador has received the reply of the States General, which he has rejected. Soon he will make public a declaration depriving Dutch ships of trading privileges with France. He believes this will benefit the anti-British party. The reply of the States General, unconstitutionally taken without consulting the respective provinces, does not differ significantly from that of the States of Holland. January 2: The Dutch are trying to present their response through Mr. Berkenrode in Paris. Our friend has played a prestigious role. The British commissioners have returned. Their expedition against Carolina has failed, Admiral Byron’s fleet was badly damaged by a storm, and d’Estaing sailed from Boston on November 4. From want of news from you I am reduced to telling what I hear from the enemy. January 3: The French ambassador will wait to carry out his threats until the States of Holland reassemble in mid-month. There is news from Hamburg about the Prussian army and the arrival of Prince Repnin in Breslau. The Russians will create a diversion in Hungary; the king [of Prussia] wishes to maintain his posts in Silesia and is in good health and spirits. The Prussians are working on commercial treaties with Russia and Saxony. May this year bring God’s blessings on the United States.>
